Citation Nr: 1501807	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block, for the period prior to December 7, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae, seborrheic dermatitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.

5.  Entitlement to service connection for right hand numbness (also claimed a carpel tunnel syndrome).

6.  Entitlement to service connection for left hand numbness (also claimed as carpel tunnel syndrome).
7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In a March 2011 rating decision, disability ratings in excess of 10 percent for the Veteran's degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block, and in excess of 10 percent for his skin disability were denied.  In a subsequent July 2013 rating decision, the RO increased the disability rating for the Veteran's degenerative low back disability to 20 percent, effective December 7, 2012.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the July 2013 rating decision, the Veteran was also granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, with a 10 percent disability rating assigned to each leg.  In a December 2013 rating decision, the RO denied service connection for right hand numbness, left hand numbness and sleep apnea, and continued the 10 percent disability ratings for right and left lower extremity radiculopathy.  Thereafter, in two separate statements received in January 2014, the Veteran submitted a timely notice of disagreement with the issues decided in the December 2013 rating decision.  As a Statement of the Case (SOC) on these matters has yet to be issued, they are being addressed on remand.

In November 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  Immediately following the hearing, the Veteran submitted additional medical evidence, accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 10 percent for degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block, for the period prior to December 7, 2012, and in excess of 20 percent thereafter; entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy; entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy; and entitlement to service connection for right hand numbness, left hand numbness and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's for pseudofolliculitis barbae, seborrheic dermatitis, has been manifested by no greater than follicular inflamed papules on the beard area of the neck, dermatitis on the scalp without significant itching, but without evidence of scars or disfigurement or a finding that at least 20 percent of the entire body or 20 percent of exposed areas have been affected; there is also no evidence that systemic therapy, such as corticosteroids, or anything more than topical therapy has ever been used for the condition during the course of the appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for pseudofolliculitis barbae, seborrheic dermatitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014)); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated January 2011, which informed the Veteran that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  In addition, the Veteran's increased rating claim was readjudicated in an August 2012 SOC, which informed him of the rating criteria used to rate his disability, as well as notice of how VA assigns the disability rating and effective date elements of a claim.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The claim was again readjudicated in a July 2013 Supplemental Statement of the Case (SSOC).  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as private treatment records.  The claims folder also contains a VA skin examination report, dated in February 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim, as well as a transcript of the hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The February 2011 VA examination report shows that the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, and provided sound reasons and bases for his findings.  In addition, the examination report provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board video conference hearing in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focus on such evidence and elements.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

The Veteran's skin disorder, pseudofolliculitis barbae, seborrheic dermatitis, is rated under DC 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated non-compensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. 
§ 4.118.

Private dermatology treatment reports dated through August 2011 show that the Veteran was using several topical prescription medications to treat his skin disorder, including clobetasol prop 0.05 percent foam, a topical corticosteroid, Ziana gel, and Brevoxyl creamy wash 8 percent.  However, there is no indication in any of the treatment records that the Veteran was actually prescribed systemic corticosteroid treatment.  See Merck Manual Online, http://www.merckmanuals.com/professional/ dermatologic_disorders/principles_of_topical_dermatologic_therapy/principles_of_topical_dermatologic_therapy.html?qt=triamcinolone%20acetonide%20tinea%20cruris&alt=sh

During his February 2011 VA examination, the clinician noted that the Veteran's skin condition was intermittent and only worsened periodically.  He also noted that the Veteran was using topical treatment, but was not using any immunosuppressive therapy.  He observed that the pseudofolliculitis barbae affected 5 percent of the head, face, neck and hands (exposed areas), and only 2 percent of the entire body.  There was no evidence of any scars.  He further found that the condition only had a mild effect on the Veteran's usual occupation and daily activities of living.

The preponderance of the evidence is against the claim.  There has been no evidence during the entirety of the period on appeal to show that at least 20 percent of the Veteran's entire body or at least 20 percent of exposed areas are affected by his skin disorder, and there is no evidence that he ever received systemic therapy, such as corticosteroids or immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, to treat the condition.  These findings are consistent with the current 10 percent rating assigned under DC 7806.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, supra.  However, there is no evidence that the Veteran has been diagnosed with any other service-connected skin disability during the course of this appeal.  The Board has considered assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than the 10 percent rating currently assigned.  See Hart, 21 Vet.  App. at 505; Fenderson, 12 Vet. App. at 119.

In addition to the medical evidence, the Board has also considered the Veteran's assertion during the Board hearing that, because he is required to use topical corticosteroids on a daily basis, a higher, 30 percent disability rating is warranted.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As noted above, topical corticosteroids are not the same as systemic corticosteroids.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone hospitalizations or surgical procedures for his skin disorder.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against the Veteran's claim and the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae, seborrheic dermatitis, is denied.


REMAND

Entitlement to a disability rating in excess of 10 percent for degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block, for the period prior to December 7, 2012, and in excess of 20 percent thereafter.

The Veteran contends that his service-connected back disorder is manifested by bladder dysfunction and causes abdominal pain.  See hearing transcript.  As the Veteran has implied a worsening of his disability, remand for a new examination is warranted.

The remaining claims are being remanded in order that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected degenerative disc and degenerative joint disease of the lumbosacral spine, status-post epidural block.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurologic abnormalities associated with his low back disability,  including, but not limited to, bowel or bladder impairment.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's low back disorder, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

2.  The Veteran and his representative must be provided a SOC on the issues of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity, entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, entitlement to service connection for right hand numbness, entitlement to service connection for left hand numbness, and entitlement to service connection for sleep apnea.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. 

3.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







								(Continued on next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


